                Case 2:19-cv-01136-APG-BNW Document 23
                                                    22 Filed 09/03/20
                                                             08/31/20 Page 1 of 2
                                                                                3



           1    Scott E. Gizer, Nevada Bar No. 12216
                  sgizer@earlysullivan.com
           2    Sophia S. Lau, Esq., Nevada Bar No. 13365
                  slau@earlysullivan.com
           3    EARLY SULLIVAN WRIGHT
                  GIZER & McRAE LLP
           4    8716 Spanish Ridge Avenue, Suite 105
                Las Vegas, NV 89148
           5    Telephone: (702) 331-7593
                Facsimile: (702) 331-1652
           6
                Attorneys for Defendant
           7    OLD REPUBLIC NATIONAL TITLE
                INSURANCE COMPANY
           8

           9                                UNITED STATES DISTRICT COURT
           10                                        DISTRICT OF NEVADA
           11
                 U.S. BANK TRUST, N.A.,                            Case No.: 2:19-cv-01136-APG-BNW
           12
                                       Plaintiffs,
           13                                                      NOTICE OF DISASSOCIATION AND
                                vs.                                WITHDRAWAL OF COUNSEL
           14
                 OLD REPUBLIC NATIONAL TITLE
           15    INSURANCE COMPANY,
           16                          Defendants.
           17

           18          Defendant, Old Republic National Title Insurance Company, by and through its attorney
           19   of record of the law firm of Early Sullivan Wright Gizer & McRae LLP, hereby gives notice that
           20   Kevin S. Sinclair, Esq. is no longer an attorney associated with Early Sullivan Wright Gizer &
           21   McRae and therefore no longer needs to receive notice related to this case.
           22   ///
           23   ///
           24   ///
           25   ///
           26   ///
           27   ///
           28



                                 NOTICE OF DISASSOCIATION AND WITHDRAWAL OF COUNSEL
574064.1
                Case 2:19-cv-01136-APG-BNW Document 23
                                                    22 Filed 09/03/20
                                                             08/31/20 Page 2 of 2
                                                                                3



           1            Early Sullivan Wright Gizer & McRae LLP will continue to represent Old Republic
           2    National Title Insurance Company, and requests that Scott E. Gizer, Esq. and Sophia S. Lau, Esq.
           3    receive all future notices.
           4

           5    Dated: August 31, 2020               EARLY SULLIVAN WRIGHT
                                                      GIZER & McRAE LLP
           6

           7

           8                                         By:_/s/- Sophia S. Lau_________________________
                                                        Attorneys for Defendant
           9                                            OLD REPUBLIC NATIONAL TITLE
                                                        INSURANCE COMPANY
           10

           11

           12

           13

           14                                    ORDER

           15

           16           IT IS SO ORDERED.

           17           DATED: September 3, 2020

           18

           19

           20                   ________________________________________________

           21                   U.S. MAGISTRATE JUDGE

           22

           23

           24

           25

           26

           27

           28



                                  NOTICE OF DISASSOCIATION AND WITHDRAWAL OF COUNSEL
574064.1
